USDC IN/ND case 2:07-cr-00041-JTM-JEM document 68 filed 04/06/21 page 1 of 4


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )      No. 2:07 CR 41
                                          )
TIMOTHY JAMES CARR                        )

                                 OPINION and ORDER

       This matter is before the court on the motion of defendant Timothy James Carr,

through appointed counsel, for a reduction of his sentence pursuant to 18 U.S.C. § 3582

and the First Step Act of 2018, H.R. 5682, 115th Cong. (Dec. 21, 2018). (DE # 62.) For the

reasons that follow, the motion is granted in part and denied in part.

I.     BACKGROUND

       In 2007, defendant pleaded guilty to Count 2 of the indictment, which charged

defendant with possession with intent to distribute 50 grams or more of Cocaine Base in

violation of 21 U.S.C. § 841(a)(1). (DE ## 15, 17.) The statutory penalty for Count 2 was

20 years to life imprisonment, plus a minimum term of supervised release of 10 years.

       Because of the quantity of drugs attributed to defendant and his status as a

Career Offender, defendant’s total offense level was 34. (DE # 50.) Defendant’s criminal

history category was VI and his sentencing guidelines range was 262 - 327 months

imprisonment. Judge Rudy Lozano sentenced defendant to 262 months imprisonment

and a 10-year term of supervised release. (DE # 21.)
USDC IN/ND case 2:07-cr-00041-JTM-JEM document 68 filed 04/06/21 page 2 of 4


       Defendant’s attempts at reductions in his sentence due to Amendments to the

Sentencing Guidelines have failed, largely because of defendant’s Career Offender

status. (DE ## 32, 38.)

       Defendant has now moved, through appointed counsel, for a reduction in his

sentence pursuant to the First Step Act of 2018. (DE # 62.)

II.    DISCUSSION

       The First Step Act of 2018 independently authorized a district court to resentence

eligible defendants as if the statutory penalties of the Fair Sentencing Act of 2010, Pub.

L. No. 111-220, S. 1789, 111th Cong. (Aug. 3, 2010), were in effect at the time of the

original sentencing. The purpose of the First Step Act was “to address the disparities

between sentences for crack and powder cocaine.” United States v. Shaw, 957 F.3d 734,

735 (7th Cir. 2020).

       The parties agree that, under the First Step Act, the court should apply a different

statutory sentencing scheme to Count 2. Specifically, under the Act, the statutory

boundaries applicable to Count 2 shift from 20 years - life, to 10 years - life. The parties

also agree that, because of this shift, defendant is eligible for First Step Act relief with

respect to Count 2. The court’s only task is to determine whether any reduction in

defendant’s sentence for Count 2 is appropriate.

       As recommended by Shaw, 957 F.3d at 741-42, the court considers defendant’s

pre-sentence and post-sentence conduct, including but not limited to the relevant

factors in 18 U.S.C. § 3553(a), in deciding how to exercise its discretion in response to


                                               2
USDC IN/ND case 2:07-cr-00041-JTM-JEM document 68 filed 04/06/21 page 3 of 4


defendant’s request. The court’s prior consideration of the § 3553(a) factors explained at

sentencing remains valid. The court has considered defendant’s argument that he has

only experienced sporadic disciplinary actions while incarcerated, and that he has

furthered his education. However, the court notes that defendant engaged in a serious

drug crime involving 80 grams of crack and almost one-half of a kilogram of powder

cocaine, and he has an extensive criminal history involving drug trafficking, bail

jumping, drug possession, unlawful possession of a weapon, and parole violations. The

court is also mindful of the need to deter both defendant and future offenders from

similar criminal behavior.

      The court has also thoroughly considered the advisory Sentencing Guidelines

range applicable to defendant. Even with the application of the Fair Sentencing Act to

defendant’s case, the low end of the applicable Guidelines range remains 262 months. In

other words, defendant’s term of imprisonment on Count 2 is already at the lowest it

can be within the Guidelines range. Although the court acknowledges it has the

discretion to go even lower than the Guidelines minimum, it declines to do so for the

reasons articulated above.

      A 262-month term of imprisonment is also appropriate in light of effects the Fair

Sentencing Act had on the statutory penalties applicable to defendant. As explained

above, under the Fair Sentencing Act, the statutory penalty for Count 2 is 10 years to

life. A 262-month sentence is within the bounds of these post-Fair Sentencing Act

statutory minimums and maximums.


                                            3
USDC IN/ND case 2:07-cr-00041-JTM-JEM document 68 filed 04/06/21 page 4 of 4


       The parties agree that defendant’s term of supervised release should be modified

from 10 years, to 8 years. Accordingly, this relief shall be granted.

       Finally, the court denies defendant’s request to be physically present for a

hearing on the present motion. United States v. Cooper, 803 F. App’x 33, 35 (7th Cir. 2020)

(declining to find plain error in not holding a resentencing hearing on a First Step Act

motion, noting that “nothing in § 404 [of the First Step Act] plainly requires the district

court to hold any sort of hearing at all”).

III.   CONCLUSION

       For the foregoing reasons, the court grants in part and denies in part defendant’s

motion for resentencing under the First Step Act. (DE # 62.) Defendant’s term of

supervised release is modified to a term of 8 years.

                                              SO ORDERED.

       Date: April 6, 2021
                                              s/James T. Moody
                                              JUDGE JAMES T. MOODY
                                              UNITED STATES DISTRICT COURT




                                                4
